 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                        Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                          Hon. M. James Lorenz and Magistrate
13   PWG RANGE); NORTH COUNTY                            Judge Allison H. Goddard
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS LLC                       DECLARATION OF BRANDON
15   (d.b.a. BFAM and BEEBE FAMILY                       COMBS IN SUPPORT OF
     ARMS AND MUNITIONS); FIREARMS                       PLAINTIFFS’ MOTION FOR
16   POLICY COALITION, INC.; FIREARMS                    PRELIMINARY INJUNCTION
17   POLICY FOUNDATION; CALIFORNIA                       (Part 2 of 2)
     GUN RIGHTS FOUNDATION; and
18   SECOND AMENDMENT                                  Complaint Filed: July 1, 2019
19   FOUNDATION,                                       Second Amended Complaint Filed:
20                                         Plaintiffs, November 8, 2019
     v.
21                                                       Date: Monday, December 16, 2019
     XAVIER BECERRA, in his official                     Time: 10:30 a.m.
22
     capacity as Attorney General of the                 Department: 5B (5th Floor)
23   State of California, et al.,
24                                      Defendants. No oral argument should be heard unless
                                                    ordered by the Court
25
26

27

28
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
EXHIBIT "7"




    Exhibit 7
      0438
Exhibit 7
  0439
Exhibit 7
  0440
Exhibit 7
  0441
EXHIBIT "8"




    Exhibit 8
      0442
Exhibit 8
  0443
Exhibit 8
  0444
Exhibit 8
  0445
EXHIBIT "9"




    Exhibit 9
      0446
Exhibit 9
  0447
Exhibit 9
  0448
Exhibit 9
  0449
Exhibit 9
  0450
EXHIBIT "10"




    Exhibit 10
      0451
Exhibit 10
  0452
Exhibit 10
  0453
Exhibit 10
  0454
Exhibit 10
  0455
Exhibit 10
  0456
EXHIBIT "11"




    Exhibit 11
      0457
Exhibit 11
  0458
Exhibit 11
  0459
EXHIBIT "12"




    Exhibit 12
      0460
Exhibit 12
  0461
Exhibit 12
  0462
Exhibit 12
  0463
Exhibit 12
  0464
Exhibit 12
  0465
Exhibit 12
  0466
EXHIBIT "13"




    Exhibit 13
      0467
Exhibit 13
  0468
Exhibit 13
  0469
Exhibit 13
  0470
Exhibit 13
  0471
Exhibit 13
  0472
Exhibit 13
  0473
EXHIBIT "14"




    Exhibit 14
      0474
Exhibit 14
  0475
Exhibit 14
  0476
Exhibit 14
  0477
Exhibit 14
  0478
Exhibit 14
  0479
Exhibit 14
  0480
Exhibit 14
  0481
EXHIBIT "15"




    Exhibit 15
      0482
Home (https://ucr.fbi.gov) • Crime in the U.S. (https://ucr.fbi.gov/crime-in-the-u.s) • 2018 (https://ucr.fbi.gov/crime-in-the-u.s/2018) • Crime in the U.S. 2018 (https://ucr.fbi.gov/crime-in-the-
u.s/2018/crime-in-the-u.s.-2018) • Tables (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/tables) • Expanded Homicide Data Table 8




  Criminal Justice Information Services Division (https://www.fbi.gov/services/cjis)
  Feedback (https://forms.fbi.gov/cius-feedback-2018) | Contact Us (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/topic-pages/contact-us) | Data
  Quality Guidelines (https://ucr.fbi.gov/data-quality-guidelines-new) | UCR Home (https://ucr.fbi.gov/)

  Home (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/home)


  Offenses Known to Law Enforcement (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/topic-pages/offenses-known-to-law-enforcement)


  Violent Crime (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/topic-pages/violent-crime)                        Expanded Homicide Data Table 8
  Property Crime (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/topic-pages/property-crime)                          Murder Victims
                                                                                                                                        by Weapon, 2014–2018
  Clearances (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/topic-pages/clearances)


  Persons Arrested (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/topic-pages/persons-arrested)


  Police Employee Data (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/topic-pages/police-employee-data)

   Download Excel (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/tables/expanded-homicide-data-table-8.xls/output.xls)

 Weapons                                                                                                  2014                 2015                 2016                 2017                 2018

 Total                                                                                                        12,278               13,780               15,318               15,195               14,123

 Total firearms:                                                                                               7,803                9,103               10,372               11,006               10,265

    Handguns                                                                                                   5,342                6,176                6,762                7,051                6,603

    Rifles                                                                                                       235                  215                  300                  390                    297

    Shotguns                                                                                                     238                  247                  247                  264                    235

    Other guns                                                                                                     88                 151                  172                  180                    167

    Firearms, type not stated                                                                                  1,900                2,314                2,891                3,121                2,963

 Knives or cutting instruments                                                                                 1,545                1,525                1,558                1,609                1,515

 Blunt objects (clubs, hammers, etc.)                                                                            431                  436                  464                  472                    443

 Personal weapons (hands, fists, feet, etc.)1                                                                    668                  647                  664                  710                    672

 Poison                                                                                                             9                    8                   12                   15                    5

 Explosives                                                                                                         6                    1                    1                    0                    4

 Fire                                                                                                              55                   63                   78                   96                   72

 Narcotics                                                                                                         70                   69                 118                  110                    78

 Drowning                                                                                                          12                   12                    9                    8                    9

 Strangulation                                                                                                     84                   96                   97                   89                   70

 Asphyxiation                                                                                                      93                 105                    92                  111                   90

                                                                                         Exhibit 15
                                                                                           0483
Weapons                                                                                 2014              2015              2016              2017              2018

Other weapons or weapons not stated                                                          1,502            1,715             1,853                969                 900


   •   1   Pushed is included In personal weapons.
   • NOTE: The Uniform Crime Reporting Technical Refresh enables updating of prior years' crime data; therefore, data presented In this table may not match previously
       published data.




                                                                          Exhibit 15
                                                                            0484
EXHIBIT "16"




    Exhibit 16
      0485
Home (https:1/ucr.fbi.gov) • Crime in the U.S. (https://ucr.fbi.gov/crime-in-the-u.s) • 2018 (https:l/ucr.fbi.gov/crime-in-the-u .s/2018) • Crime in the U.S. 2018 (https :l/ucr.fbi.gov/crime-in-the-
u.s/2018/crime-in-th e-u.s.-2018) • Tables (https:l/ucr.fbi.gov/crime-in-the-u .s/2018/crime-in-the-u .s.-20 18/tables) • Table 20




  Criminal Justice Information Services Division (https:l/www.fbi.gov/services/cjis)
  Feedback (https://forms.fbi.gov/cius-feedback-2018) I Contact Us (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/topic-pages/conta ct-us) I Data
  Quality Guidelines (https://ucr.fbi.gov/data-quality-guidelines-new) I UCR Home (https://ucr.fbi.gov/)

  Home (htti:is:l/ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/home).

                                                                                                                                                                                                Table
  Offenses Known to Law Enforcement (htti:is :1/uc r. fbi.gov /cri me-in-the-u .s/2018/c rime-i n-the-u.s.-2018/toi:iic-p_jjges/offenses-kn own-to-law-enforcement).

                                                                                                                                                                                                20
  Violent Crime (htti:is:l/ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/toi:iic-p.Jlges/violen t-crime).
                                                                                                                                           Murder
  Proi:iectY. Crime (htti:is:l/ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/toi:iic-ru!9es/i:iroi:iectY.-crime). by State, Types of Weapons, 2018


  Clearances (htti:is:l/ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/toi:iic-p.Jlges/clearances).


  Persons Arrested (htti:is://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/toi:iic·ru!9es/i:iersons-arrested).


  Police EmP-.[Qyee Data (htti:is:l/ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/toi:iic-p.Jlges/i:iolice -emi:iloyee-data).

   Data Declaration (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-2018/tables/table-20/ta ble-20.xls/@@template-layout-view?override-view=data-
   declaration)

   Download Excel (https://ucr. fbi .gov/crime-in-the-u .s/2018/crime-in-the-u .s.-2018/tables/table-20/table-20.xls/output. xls)


                                                                                                                               Firearms             Knives or
                                      Total             Total                                                                   (type                cutting              Other             Hands, fists,
 State                              murders1          firearms           Handguns          Rifles          Shotguns           unknown)             instruments           weapons             feet, etc.z

 Alabama 3                                      2                2   2                    0            0                  0                    0                                   0                        0

 Alaska                                        47               31   7                    3            0                  21                   8                                   3                        5

 Arizona                                      339             203     139                 12           6                                46     45                                 87                        4

 Arkansas                                     218             156    66                   6            5                                79     17                                 38                        7

 California                                1,739            1,177    834                  24           27                               292    252                              223                        87

 Colorado                                     207             147    99                   2            8                                  38   27                                 13                       20

 Connecticut                                   83               54    10                  2            0                                42     18                                  9                        2

 Delaware                                      48               40    14                               2                                 23    4                                   3

 District of Columbia                         151             120    120                  0            0                                   0   20                                  7                        4

 Georgia                                      568             460    410                  11           10                 29                   44                    62                 2

 Hawaii                                        33               11   6                                 0                  4                    10                    6                  6

 Idaho                                         32               19    14                  2            2                                       4                                   8

 lllinois 3                                   864             708    592                  14           4                                 98    77                                 53    26

 Indiana                                      371             294    136                  10           7                                141    33                                 29                       15




                                                                                          Exhibit 16
                                                                                            0486
                                                                                              Firearms             Knives or
                  Total          Total                                                          (type               cutting          Other            Hands, fists,
State            murders1       firearms           Handguns       Rifles       Shotguns       unknown)            Instruments       weapons            feet, etc.2

lowa4                      43            20    6              2            2                             10   8                               9   6

Kansas                    110            78    47             0            2              29                  7                 19                6

Kentucky                  237         179      112            12           6              49                  17                32                                     9

Louisiana                 521         436      233            12           5                            186   30                             44                       11

Maine                      23            11    6              0                           4                   2                               6                       4

Maryland                  470         388      345                         10                            32   39                             30                       13

Massachusetts             136            93    37             0                                          55   25                             13                        5

Michigan                  550         394      166            17           11                           200   31                             99                       26

Minnesota                 104            49    36             4            0                              9   16                             28                       11

Mississippi               142         118      99             3            2                             14   7                              15                        2

Missouri                  555         473      235            16           9                            213   40                             32                       10

Montana                    34            17    9              3            0              5                   2                              12   3

Nebraska                   43            26    22             0                                           3   5                               9   3

Nevada                    201         134      46                                                        86   23                             24                       20

New Hampshire              21            12    6              0            0              6                   3                               4                        2

New Jersey                286         202      152            0            2                            48    37                             28                       19

New Mexico                137            87    39             3            0                            45    23                             22                        5

New York                  546         313      254            6            10                           43    124                            63                       46

North Carolina            479         346      231            15           16                            84   44                             52                       37

North Dakota               16              9   8              0            0                                                                      5

Ohio                      546        383       184            3            7                            189   49                             87                       27

Oklahoma                  202         134      95             7            3                             29   28                             29                       11

Oregon                     81            48    30             3                                          14   12                             18                        3

Pennsylvania              787        580       464            17           7                             92   83                             99                       25

Rhode Island               16            12                                                               9   2

South Carolina            386        296       188            8            6                             94   29                             42                       19

South Dakota               13              8   5              0            0              3                   4                                                        0

Tennessee                 496        397       245            26           8                            118   28                             49                       22

Texas                1,301           956       522            33           37                           364   128                        133                         84

Utah                       59            28    17                          0                             10   12                             10                        9

Vermont                    10              3   3              0            0              0                   0                 5                                     2

Virginia                  391        297       141            8            5                            143   30                             49                       15

Washington                232        138       76             2            5                            55    45                             35                       14



                                                              Exhibit 16
                                                                0487
                                                                                                              Firearms             Knives or
                                      Total           Total                                                    (type                cutting      Other        Hands, fists,
State                              murders1         firearms           Handguns   Rifles       Shotguns       unknown)            instruments   weapons        feet, etc. 2

West Virginia                                  57             34   21                                                    11   5                          14                   4

Wisconsin                                     178            136   67             4        2                           63     15                         16                   11

Wyoming                                        12              8   6              0        2              0                   2                           0                    2


   •    1 Total   number of murders for which supplemental homicide data were received.
   •    2   Pushed is included in hands, fists, feet, etc.
   •    3   Limited supplemental homicide data were received.
   •    4 Limited   data for 2018 were available for Iowa.


 Data Declaration (https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-
 u.s.-2018/tables/table-20/table-20.xls/@@template-layout-view?override-view=data-
 declaration)
 Provides the methodology used in constructing this table and other pertinent information about this table.




                                                                                  Exhibit 16
                                                                                    0488
EXHIBIT "17"




    Exhibit 17
      0489
  HOME             ACTIVE SHOOTER DATA      ALL ASE EVENTS       SCHOOL ASE          BUSINESS ASE     REMEMBRANCE




ALERRT ACTIVE SHOOTER DATA                                                                                  Sea rch




                              Characteristics of Active Shootings
The following section will present data regarding active shooting events that took place in all types of locations.
The data is based on active shooting events that occurred in school locations the United States between 2000 and
2015.

ALERRT and the FBI identified a total of 200 active shooter events (ASE's) between 2000 and 2015.

                                                 Number of Events by Year




 lJ
 ; 2 0 + - ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~~ ~ ~ ~ ~--,'' - - ~-\-~ ~ ~-+-.,.,__~ - = - -"'?-~ ~~
 ~
 ....015   +-~~~~~~~~~~~~~~~~~~~~~-+-~-:=a--='----+-~-+-~~~~~~~~~
  ...CV
 .c
 E10+-~~~~~~~-P~~~~~------==----=-:..._~-----'~-+-~~~~~~...ll-~ ~ ~ ~ ~ ~ ~ ~ ~ ~
 ::,
 z


            2000     2001   2002   2003   2004    2005   2006   2007   2008   2009     2010   2011   2012      2013   2014   2015
                                                                   Year




                                                           Exhibit 17
                                                             0490
The above graphic shows the number of active shooting events that have occurred in the United States between
2000 and 2015 . The superimposed power trend-line indicates the number of yearly active shooter events is
plateauing (power= .9354).




                                    Number of Events by time of Day
         25



         20

 ...c
  Ill




 ...~    15

  .
  0
   CII
 ..D     10
  E
  :,
 z
          5



         0
              ~~~~~~~~~~~~~~~~~~~~~~~~
         ~~#~#~##~~~~~~#~~~~#~~~~
                                                     Hour of Attack


This graph presents the times of day that active shooting events took place. The majority of active shootings took
place between 8:00 a.m . and 4:00 p.m. Although, as the graph shows, active shootings have occurred at all times
of day.




                               Number of Active Shootings By Location




                                                   Exhibit 17
                                                     0491
           120




           100




           80
 ....,,c
 ...l...
  0        60
  Cl.I
 .Cl
 E
 ::II
 z
           40




           20




            0
                 Business       School         Public Venue        Church        Medical Facility   Military Base


The above graph presents the number of active shooting events that occurred between 2000 and 2015.


Business locations experienced the most active shooting events, with 98 events. Schools had the second highest
amount of active shootings, with 44 events. There were 32 active shootings that took place in a public venue
environment. There were 8 active shootings that occurred in churches and 7 that occurred within medical facilities
during this time period . Military bases experienced 3 active shootings.




                                         W EAPONRY
The following graphs provide details regarding the weaponry used in active shootings. The way in which weapons
are categorized depends on the type of weapon(s) the active shooter used during the event. For example, if the
shooter used multiple weapons, the most powerful weapon used would be the one listed for the event. Thus, if a
shooter had two pistols during the attack, the pistol would be categorized as the most powerful . However, if the
shooter had a pistol and a rifle during the attack, the rifle would be categorized as the most powerful weapon .




                                         Multiple Weapons Used




                                                   Exhibit 17
                                                     0492
 Ill
 ~     40% + - - - -
 QI
 >
 UJ

0
'?f.   30%




                         No                                Yes                          Unknown
                                               Multiple Weapons Used


This graph presents the percentage of active shooting cases where the shooter had more than one weapon on
his/her person .

Multiple weapons were used by active shooters in 77 of the 200 active shooting cases.




                                      Most Powerful Weapon Used




                                                  Exhibit 17
                                                    0493
          Pistol



 c:
 0
 c.
 IO
 a,
            Rifle
~
:::s
't:
QI
3:
0
a.     Shotgun
t;
0
~



       Unknown




                    0%        10%            20%             30%             40%              50%                60%
                                                     Percent of Events

Shooters used a variety of weapons during their attacks. These can be disaggregated into three categories of most
powerful weapon used with pistols being the least powerful and rifles being the most. As seen in the graphic,
pistols were the most powerful weapon used (56% of attacks) in a majority of the attacks. Rifles were the next
most used weapon (27% of attacks) and the least used weapon in active shootings was the shotgun (14% of
attacks).




                         Most Powerful Weapon Used in School Active Shootings




                                                   Exhibit 17
                                                     0494
           30




           25



           20
  ..."'c
  cu
  ~
 ....0
  ...
  cu
           15
 .a
  E
  ::::,
  z
           10




            5




            0
                        Pistol                           Shotgun                              Rifle


This graph shows the most powerful types of weapon used in school active shootings. School shooters typically
used pistols (26 events) in their attacks. There were eleven events where the shooter used a shotgun and eight
events where a rifle was used.




                   Most Powerful Weapon used in Business Active Shootings




                                                  Exhibit 17
                                                    0495
                    60




                so


                40
        ....c
        111




    -
        QI
        &j
        ...0
         QI
                    30
                                          II
    ..c
        E
        :I
        z           20




                    10
                                                                                '

                     0                                                                       I             !I
                          Pistol               Rifle                  Shotgun                    Unknown


This graph presents the types of weapons used in active shootings that occurred in business locations. The active
shooter used a pistol in 56 events in a business setting. The second most common weapon used in a business
active shooting was the rifle (32 events) and the least commonly used weapon was the shotgun (14 events). There
was one event where the weapon used was unknown due to the fact the shooter fled the scene and was never
apprehended .




                         Most Powerful Weapon Used in Public Venue Active Shootings
          25




          20


..."'
~ 15

-..
>
w
0
QI
..Q
E 10
::::,
z                                                      Ii


                5




                0
                             Pistol                         Rifle                           Shotgun



                                                       Exhibit 17
                                                         0496
This graph presents the type of weapons used in active shootings that took place in a public venue. There were 19
events where the shooter used a pistol and 10 events where the shooter used a rifle. There were no known cases
where the shooter used a shotgun in a public venue active shooting.




                     Most Powerful Weapon Used in Church Active Shootings




        4




....c
 II)


 QI
~
....0
 .
 QI
..c

2
 §2




        0
                      Pistol                              Shotgun                                Rifle


This graph present the type of weapons used in active shootings that took place in a church. It appears that like
the school, business, office, and public venue locations, the majority of active shootings that took place in a church
also used a pistol, the most powerful weapon listed. In total, there were 5 events where the shooter used a pistol.
2 events where a shotgun was used, and 1 event where a rifle was used .




                 Most Powerful Weapon Used in Military Base Active Shootings




                                                    Exhibit 17
                                                      0497
        4




        0
                                               Pistol                                                                         Rifle

The above graph shows the type of weapons used in active shootings that took place on mil itary bases. In 3
events, the active shooter used a pistol. In 1 event, the active shooter used a rifle.




 This webs ite was developed at the Advanced Law Enforcement Rapid Response (ALERRT; ALER RT.org) program . More th an 85, 000 law enforcement offi cers
 across the na tion have bee n trained in ALERRT operatio ns and tactics to respond to active shooter situation s. Thi s vital training is delivered by veteran law
 enforcement SWAT speciali sts with proven experience in active shoote r response and po lice training. In March of 20 13, the FBI announced th at ALERRT is
 the national standa rd through which they are training thei r agents. Mississippi, Oklahoma, North Carolina, Iowa, Alaba ma, Iowa, Lou isia na, and South
 Caro lina are among th e first states to trai n and adopt the ALERRT curricu lum as their state standard in active shooter respo nse. Other states are moving
 forward with th is as the ir sta ndard and many large citi es (New Yo rk City, Miami, Houston, Da ll as, Atlanta, and San Anton io) are trai ning all of their front li ne
 officers in ALERRT tactics and standards




                                                                                                                            Site powered by Weeb ly. Managed by ,Page




                                                                            Exhibit 17
                                                                              0498
EXHIBIT "18"




    Exhibit 18
      0499
                                                                               ..
                                                                                ..



                DERN SP                           RT ING RIFLE:
                        INT R                     U CT I               N




Understanding America's Rifle
The term "modern sporting rifle" was coined to describe today's very popular semiautomatic rifle
designs, including the AR-15 and its offspring. These rifles are used by hunters, competitors, a lot
of Americans seeking home-defense guns and by many others who simply enjoy going to the
range.

Though modern sporting rifles are increasingly popular, they are too often misunderstood.

The central reason these firearms are misunderstood is political. Though the semiautomatic
design used in today's pistols, rifles and shotguns was invented in the late-nineteenth century
and was popularly sold to consumers in America and Europe in the early twentieth century, the
modern sporting rifle has been called a "weapon of war" by those who want to ban them.

Though some modern sporting rifles might cosmetically look like fully automatic rifles the
military uses, modern sporting rifles by law have many internal differences.

To dispel the myths about modern sporting rifles so that we can have honest and factual
discussions about them here are the facts about these rifles.




                                            Exhibit 18
                                              0500
Modern Sporting Rifl e Facts
• Modern sporting rifles are among the most popular firearms being sold today.

• The «AR" in "AR- 15" rifle stands for ArmaLite rifle, after the company that developed it in the
  1950s. "AR" does NOT stand for "assault rifle" or "automatic rifle."

• AR-15-style rifles are NOT "assault weapons" or «assault rifles." An assault rifle is fully
  automatic, a machine gun. Automatic firearms have been severely restricted from civilian
  ownership since 1934.

• If someone calls anAR-15-style rifle an "assault weapon," then they've been duped by an
  agenda. The only real way to define what is an «assault weapon" is politically, as in how any
  given law chooses to define the term-this is why the states that have banned this category of
  semiautomatic firearms have done so with very different definitions.

• AR-15-style rifles can look like military rifles, such as the M-16, but by law they function like
  other semiautomatic civilian sporting firearms, as they fire only one round with each pull of
  the trigger.

• Versions of modern sporting rifles are legal to own in most states, provided the purchaser
  passes the mandatory FBI background check required for all retail firearm purchasers.

• Since America's founding, civilian sporting rifles have evolved along with military firearms.
  The modern sporting rifle simply follows that pattern.

• These rifles' accuracy, reliability, ruggedness and versatility serve target shooters and hunters
  well. They are true all-weather firearms.

• Modern sporting rifles are chambered in .22 LR, .223 (5.56 x 45mm), 6.8 SPC, .308 , .450
  Bushmaster and in many other calibers. Upper receivers for pistol calibers such as 9 mm, .40 ,
  and .45 are available. There are even .410 shotgun versions.



                                            Exhibit 18
                                              0501
                                                                                                ..,..
f~~f*ittR1mE1"I~~~~q~~               1
                                      ~
                                          1
                                          $~:§~f!~t~~!~Rlif.mr~,~~~g~w!~~~wrf~~~~'[~1
 .. like the .30-06 Springfield and .300 Win. Mag. . . . . . . .         ..    .    ..

  • The AR-15 platform is modular. Owners like being able to affix different "uppers" (the barrel
    and chamber) to the "lower" (the grip, stock).

  • They have been commercially sold to the American public since the 1960s.

  • They are commonly-owned, with more than 16 million modern sporting rifles owned by
    civilians by 2018.

  • And, they are a lot of fun to shoot!


     Featured News



  NOVEMBER 6, 2019


  NSSF Promotes Gun Safety in Texas with $1 Million Grant from Governor's Office

  NSSF's Project ChildSafe® program will encourage locked storage of firearms when not in use NEWTOWN, Conn. - The
  National Shooting Sports Foundation® is making available ...                                            Read More



  NOVEMBER 5, 2019


  Accessory Stocking Tips For Waterfowl Customers

  When waterfowl hunters head into the field, they'll bring with them a wide assortment of essential accessories. A
  shotgun and shells are just the beginning....                                                                 Read More



  NOVEMBER 1, 2019


  Arbitrary Gun Laws Stand No Chance Against Crime

  The debate over gun control is intensifying as we move into the 2020 election, and with that comes the need for the
  staunchest defense of...                                                                                     Read More




                                                        View All




                                                      Exhibit 18
                                                        0502
                                               View All




    Subscribe      Contact Us     Jobs     Privacy Statement       Linking Policy     Terms of Use


,c, 2019 National Shooting Spo1 ts Fou 1dation. Inc All Rights Reserved 11 ~.fie Hill Road · Nevvtovm.   c~
                                         06470 · 203.4261320




                                             Exhibit 18
                                               0503
Exhibit 18
  0504
                          ~LiGIC
                                              Menu




Best Deer Rifles - 2019 Buyer's Guide Review

   Big Game Logic is reader-supported. When you buy through links on our site, we may
                              earn an affiliate commission.


Deer are the most hunted large game in America. The market has responded with a
seemingly endless selection of rifles for hunting deer.


Personal taste does play a large part in choosing a deer rifle; that said, not all deer rifles
are created equal. Follow our guide to find the best one for you.


Comparison Chart of the Best Deer Rifles



    Ruger American .308 Win. Black Composite Stock Rifle

   OUR TOP
    PICK                     Cold hammer-forged barrel with a
                             1: 10 twist rate

                             Ruger's adjustable Marksman              VIEW LATEST
                             trigger with 3 or 5-pound pull              PRICE
                             Components are completely
                             sourced and assembled in the
                             USA.


    Tikka - Tikka T3x 6.5 Creedmoor
                                         Exhibit 18
                                           0505
                         Overall build quality and

     ··t1•               tolerances are very hard to beat
                         Modular stock is adjustable using     VIEW LATEST
                         separate pistol grip replacements        PRICE
                         Chambered in an outstanding
                         mid-powered round, the 6.5
                         Creedmoor


      Browning Ab3 Composite Stalker .243 Win Rifle


                         Bolt lift is only 60° for quick
                         cycling
                         Inflex recoil pad deflects the butt
                                                               VIEW LATEST
                         away from your face                      PRICE

                         Bolt unlock button allows the bolt
II                       to open with safety on


      Psa Gen2 Pa10 18" Mid-length .308 Win Rifle

I                        Closely follows standard A2 and
I P11                    M2 mil-spec design parameters
I                        Comes with all internal
                                                               VIEW LATEST
                         components including charging
                         handle and BCG                           PRICE

                         Designed to be compatible with
                         as many AR-15 components as
                         possible


      Savage 16/116 Trophy Hunter .270 Win


                         Includes a Nikon 3-9x40 scope
                         with a BDC reticle


                         Savage's adiustable AccuTrigger       VIEW LATEST
                                     Exhibit 18
                                       0506
I
!                                                                 PRICE
1
1
     .,.,~-11-·-         system for a crisp trigger pull
                         High-quality barrel offers
                         industry-leading out-of-the-box
I                        accuracy
!
      Remington 700 Sps Tactical .308 Win Rifle
I

I                        At 7.5 pounds, the rifle is light
                         despite the heavy barrel
I
l                        Heavy contour barrel for great        VIEW LATEST
I                        accuracy on repeated shots               PRICE
I
I
                         Stock has Hogue over-molding, a
                         beave1iail fore-end, and a
                         SuperCell buttpad


I     Henry Repeating Arms - Big Boy Steel 44 Magnum

I
I                        Huge 10-round capacity in the
                         tube magazine

I                        Classic buckhorn-style sight with
                                                               VIEW LATEST
                                                                  PRICE
                         a diamond insert
                         Very lightweight for a

II                       reproduction of a classic rifle


      Springfield Armory MlA SOCOM .308 Win l(ryptek Highlander Rifle


                         Features a ten round detachable
                         box magazine

                         Short 16-inch barrel is perfect for
                                                               VIEW LATEST
                         hunting in heavy foliage                 PRICE

                         Includes forward rail for easy
                         mounting long eye relief optics


      Savage Axis Ii Xp Compact .243 Win 20" Rifle

                                     Exhibit 18
                                       0507
                              Comes with a great all-round 3-
                              9x40mm Bushnell scope
I                            Designed to be ergonomic and
i                            comfortable for small-framed
                             shooters
                                                                      VIEW LATEST
                                                                         PRICE

I                            Overall great accuracy supported
!                            by Savage's adjustable
l                            AccuTrigger system
l
il
     Henry Repeating Anns - Big Boy 20in 357 Magnum

I                             Can fire both .357 Magnum and
l                             .38 Special rounds
                             Classic old west design approved
                             for cowboy action shooting
                                                                      VIEW LATEST
                             events                                      PRICE

                             Gorgeous, select American
                             walnut stock perfectly matches
                             the brass receiver




What is the Best Caliber for Deer Hunting?
Practically every hunter has their own unique preference, based on what they're used
to, what they've had the greatest success with, what has been available, or simply
sentimentality. Things to look for are velocity, energy transfer, and availability. Any
caliber from .243 up is good, though for deer there isn't much point in accepting the
increased recoil and cost of ammo above .30-06.


In the USA, calibers that are current or former standard military issue tend to reign
supreme. Foremost among these for deer hunting is the .30-06. Designed to outgun
the Spanish over a hundred years ago, the .30-06 is one of the most popular and
versatile calibers on the planet. It is great for larger deer, but not everyone likes the
recoil.



                                         Exhibit 18
                                           0508
This is where another favorite with a military background comes in, the .308. It is a
classic mid-power round that shoots flat and is ideal for mid-sized game like deer.




                   Remington Model 783 .30-06 Springfield Hunting Rifle (Source)


The .243 design is based on the .308, but with the case necked-down to accept a
smaller bullet for greater velocity. It is an excellent round, especially for smaller deer.
The .243 gives you great versatility; it is perfect for everything from rabbits to deer, all
the most practical game for the table. Like the .308, It is also an outstanding long-range
round.


The 6.5 Creedmoor is a recent entrant into the deer caliber game, but it has taken the
shooting world by storm. The ballistic performance is better than .308 or .243 in every
way, but unlike thos·e rounds, you won't find it in every rural mom & pop sportsman's
shop in the country.


What Makes a Great Deer Hunting Rifle?
A lot of personal taste goes into choosing the perfect deer gun. Your regular shooting
environment and local laws will also determine what rifle is best for you.



                                           Exhibit 18
                                             0509
Many types of action are available from the rare pump action rifle to the lever action,
from the semi-auto to the bolt action, to name a few. Bolt action rifles are the most
common hunting rifles in the world today. They are extremely reliable, accurate and
quiet to operate.


Lever action rifles have that old west charm and the benefit of never needing to change
your hand position to chamber a round. The lever can get in the way when shooting
prone, however.


As semi-auto designs have become more reliable and accurate, their popularity in deer
hunting has increased . A good sportsman should be able to take a deer with one well-
placed, clear, confident, and ethical shot. The need for a second shot ideally should not
arise. Nevertheless, as the popularity of semi-autos increases, so do the options
available.




                         Quick Take I Best Deer Rifles

    Just looking for the top three best deer rifles? Here they are:


    1. Ruge r Ame rican .308 Win. Black ComP-osite Stock Rifle
    2. Tikka - Tikka T3x 6.5 Creedmoor
    3. Browning Ab3 ComP-osite Stalker .243 Win Rifle




Review of the Best Deer Rifles
Given the considerations above, we have done the research so that you don't have to.
Read on for our picks for the best deer rifles available today.




                          Best Overall:
       Ruger American .308 Win. Black Composite Stock Rifle


                                       Exhibit 18
                                         0510
                               CHECK LATEST PRICE


                                        PROS

 O   Completely sourced and built in the USA

 O   Highly engineered bolt has a 70° throw to easily clear scopes

 O   Includes Ruger's Marksman trigger adjustable to either a 3 or 5-pound pull




                                        CONS

 ~ Does not include sights




Ruger was founded in 1949 in Connecticut by Bill Ruger. The company has come to
dominate the American market by offering affordable prices for very reliable and
well-designed firearms. The Ruger American rifle is no exception. The main feature
of this rifle is that it is one hundred percent sourced and built in the USA.


This version comes with a 22-inch cold hammer-forged barrel with a 1:10-inch twist
rate with six rifling grooves. The barrel is bedded with Ruger's proprietary Power
Bedding to free-float the barrel for the best possible accuracy. Sights are not
included but a base is. The bolt is a full-diameter, one-piece three lug design with a
70° throw for ample scope clearance. The bolt also has dual cocking cams for
smooth, easy cycling from your shoulder.


This rifle comes with a four-round detachable rotary magazine. The trigger is
Ruger's adjustable 'Marksman' model with either a three pound or a five-pound
pull. The rifle has a comfortable tang safety. The lightweight, black synthetic stock
comes with a rubber recoil pad and sling swivel studs. The weight is a decent 6.12

                                      Exhibit 18
                                        0511
pounds and the length of pull is 13.75 inches.


Bottom Line


This is a very affordable rifle and the ideal choice for the true patriot. Support
American manufacturing with the Ruger American rifle. The top features of the
Ruger American rifle are the highly engineered bolt, the adjustable trigger, and the
great safety design.




                                  Runner-up:
                       Tikka - Tikka T3x 6.5 Creedmoor




                               CHECK LATEST PRICE


                                         PROS


 O   Excellent Finnish design, quality, tolerances, and attention to detail

                                      Exhibit 18
                                        0512
 0   6.5 Creedmoor is arguably the best mid - power rifle cartridge available today

 O   The pistol grip and fore-end geometries are adjustable with aftermarket
     replacement parts



                                          CONS

 ~   6.5 Creedmoor is not as readily available as .308




This is my personal favorite rifle. Tikka was founded in Finland in 1893 but has been
owned by Sako since 1983. Despite being a manufacturers' budget brand, Tikka
surpasses the quality of most other manufacturers out there. Every rifle they sell is
guaranteed to have 1 MOA accuracy straight out of the box.


This model has a detachable ten-round box magazine and a universal rail. The
short 20- inch barrel has a 1:8-inch twist rate with four grooves of rifling . The rifle
features a heavy-duty recoil lug to take pressure off the screws. The bolt shroud is
also unusually heavy-duty to keep the moving parts safe.


Besides the fine workmanship on the receiver and barrel, the synthetic stocks on
Tikka rifles are very highly engineered . They are foam filled to reduce noise caused
by brushing foliage in the woods. They have a non-slip grip, but most importantly,
they are modular. You can buy separate pistol grip replacements with various
different geometries depending on your hand size and shooting style. The forend
width can be adjusted in a similar way. A recoil pad is included . The rifle weighs a
fairly normal 7.5 pounds.


Bottom Line


This is easily my personal choice in a great deer rifle and a great all-rounder. The
quality can't be beaten anywhere near the price point. The best features of this rifle
are the 6.5 performance, the adjustable stock, and the overall quality.




                                       Exhibit 18
                                         0513
                     Best for the Money:
          Browning Ab3 Composite Stalker .243 Win Rifle




                               CHECK LATEST PRICE


                                           PROS

 O   Low 60° bolt lift for rapid cycling

 O   Bolt can be opened with the safety on thanks to bolt unlock button

 O   lnflex recoil pad pushes the buttstock down and away from your face when
     firing



                                           CONS

 1Sz Only comes in black



Browning was founded in 1878 by everyone's favorite firearms designer, the god of
quns, John Moses Browninq. The company is now owned by the estimable FN
                                      Exhibit 18
                                        0514
Herstal, with which John Moses worked closely during his lifetime.


The AB3 is an upgrade on the legendary Browning A-bolt. It offers both high
performance and affordability. The heart of any firearm is the barrel, and the AB3's
22-inch barrel is a work of art. It is made from cold-rolled steel that is then
precision button-rifled with a 1:10-inch twist. It is triple-checked by quality control
before the interior is finished and air-gauged to ensure a consistent diameter
throughout the bore. The chamber is hand-reamed for the tightest possible
tolerances and the most precise headspace.


This rifle comes with a 5- round detachable magazine. The bolt slide is chromed and
the receiver is drilled and tapped for scope rings or mounts. The safety is top tang
style for the best ergonomics and indexing . The bolt lift is only 60° for fast cycling
and scope clearance. A special bolt unlock button allows the bolt to be opened
with the safety on.


 The receiver is steel and finished with matte bluing. The stock gives a 13 5/8 inch
length of pull and includes an lnflex recoil pad. The pad deflects the butt away from
your face when shooting. The stock also features textured grip, a palm swell, and
sling swivel studs.


Bottom Line


The top features of this rifle are the bolt throw and the lnflex recoil pad.




                Best Semi Automatic Deer Rifle:
           PSA Gen 2 Pa10 18 Mid-length .308 Win Rifle
                                      11




                                      Exhibit 18
                                        0515
                              CHECK LATEST PRICE


                                        PROS

 O   Rigorously adheres to A2 and M2 mil-spec design standards

 O   All internal components are included, including charging handle and BCG

 O   Made to be compatible with the widest possible variety of AR-15 components




                                        CONS

 ~   Loose tolerances

 ~   May not work with after-market stocks




Hunting with modern sporting rifles (i.e. AR-style rifles) has skyrocketed in
popularity in recent years. Palmetto State Armory is one of the biggest firearms
retailers in the country, so they have the market data to know how to build the kind
of AR that people want.


This turns out to be pretty close to mil-spec. This .308, AR-10 rifle has an 18-inch
A2-style barrel including an A2-style muzzle device. The twist rate is 1:10 inches.
The mid-length gas system uses a gas block integrated into the classically-styled
front sight base. The forged 7075 T6 aluminum receiver is flat topped with a full
rail. The receiver includes feed ramps, forward assist, and a dust cover. A charging
handle is also included.

                                     Exhibit 18
                                       0516
The bolt is made of 9310 steel and the carrier uses 8620 steel. Both are nitride
treated. The gas key is treated the same way and is staked . The lower receiver is
made of the same aluminum as the upper. It houses a single stage, mil-spec style
trigger. A 20-round PMAG is included.


The handguard is a mid-length polymer unit. The grip is a classic A2-style. The
buffer tube is aluminum and supports a classic M4-style 6-position telescoping
stock. PSA's approach to the AR-10 is to give you compatibility with most AR-1 S
components.


Bottom Line


This is a great mil-spec, AR-1 S compatible AR-10. It is also a great platform on
which to customize your perfect AR-style rifle.




                       Best Youth Deer Rifle:
                Savage 16/116 Trophy Hunter .270 Win




                                     Exhibit 18
                                       0517
                                 CHECK LATEST PRICE


                                          PROS

 O      Comes with a 3-9x40 scope with a BDC reticle from Nikon

 O      Finely manufactured barrel has market-leading out-of-the-box accuracy

 O      The AccuTrigger trigger system is adjustable and offers a crisp trigger pull




                                          CONS

 ~ Aesthetic details are a bit rough




Savage is a classic American firearms manufacturer founded in 1894. They have
been through tough times but have bounced back. Now, they offer some of the
most accurate out-of-the-box rifles available today. This rifle has many of the
design features that contribute to that accuracy, such as Savage's crisp and
adjustable AccuTrigger trigger system .


The one thing that contributes more to accuracy than a good trigger is the barrel,
and this is where Savage really shines. This rifle has a free-floated, button-rifled 22-
inch stainless steel barrel. The twist rate is one in ten inches. It is supported by dual
pillars bedded into the stock. The rifle includes a four-round detachable box
magazine. Weight is a bit high at 9.22 ounces and the length of pull is a standard
13.5.


The stock is black synthetic. Besides the accuracy, the major perk of this rifle is that
it comes with a Nikon scope. The magnification range on the scope is pretty
standard at 3-9x with a 40mm objective lens for good light transmission. The reticle
is a bullet drop compensator, giving you multiple aiming points depending on the
range you are shooting.


Bottom Line



                                        Exhibit 18
                                          0518
II   yvu   VVCllll Cl fJIClLllLCll, K.IIVLK. CllVUIIU llULK. ~UII lllCll I:> :>UfJel ClLLUIClle UUL uue::,11 l

look like much, this rifle is for you . Many hunters rave about the .270 caliber and
this is a great platform for it. The top features of this rifle are the accuracy and the
included scope.




                         Best Long Range Deer Rifle:
                    Remington 700 SPS Tactical .308 Win Rifle




                                         CHECK LATEST PRICE


                                                      PROS

     O   The rifle is relatively light in spite of its heavy barrel.

     O   Stock has grippy Hogue over-molding, a wide beavertail fore-end, and a
         SuperCell buttpad
     O   Heavy contour barrel offers great accuracy when you need to take shots at a
         high frequency


                                                  Exhibit 18
                                                    0519
                                         CONS

 IS{ Does not include scope mount




Remington Arms of Hunstville Alabama was founded in 1816, making it the oldest
firearms manufacturer in the USA. It has developed more cartridges than any
company in the world and today it is America's largest producer of rifles and
shotguns. The company's success has been bolstered by various cherry military
contracts, including those to use this rifle, the Remington 700, as a NATO sniper
rifle.


The barrel on this model is a 20-inch heavy-contour tactical-style model with a
1:10-inch twist. It is carbon steel, matte blued, and is threaded for flash hiders.
Despite the heavy barrel, the whole rifle still only weighs seven and a half pounds.
The barrel is dual - point pillar bedded . Metal surfaces on the rifle feature a durable,
satin black oxide finish .


This rifle features Remington's X-Mark Pro externally adjustable trigger. The
magazine is a four-round hinged floorplate design. The receiver is drilled and
tapped for scope mounts. The black synthetic stock has high-end Hogue over-
molding for sure grip. The fore-end has a tactical-style semi-beavertail for extra
stability. There is a SuperCell recoil pad on the butt. The length of pull is a standard
13 3/8 inches.


Bottom Line


This is an excellent rifle if you like that modern military sniper rifle vibe. The top
features of this rifle are the ergonomic stock and the overall lightness.




              Best 44 Mag Rifle for Deer Hunting:
         Henry Repeating Arms - Big Boy Steel 44 Magnum


                                       Exhibit 18
                                         0520
                              CHECK LATEST PRICE


                                        PROS

 O   Large tube magazine has a capacity of 10 rounds

 O   Old West style buckhorn-style sight with a diamond insert

 O   Surprisingly light for a reproduction of a 100-year-old rifle




                                       CONS

 ~   Lever actions can be hard to cycle in prone position



Henry was founded in 1996 in Brooklyn by a father and son team. They have
revived both the Henry name and the classic Henry designs, albeit with some
mechanical updates. If you love that old west style and like to keep life simple by
shooting the same ammo in your magnum revolver and rifle, this is the gun for
you. It is a lightweight reproduction of B.T. Henry's classic 1860 rifle.



                                     Exhibit 18
                                       0521
I he lever action design gives a tallow-up shot that 1s almost as tast as a semi-auto.
Unlike the original rifle, this one has a round barrel rather than an octagon . It is 20
inches long and blued . The choice to update the old-timey octagon barrel is a
major factor that helps keep the rifle down to seven pounds. The rear sight is an
adjustable, classic semi-buckhorn with a diamond insert and the front sight is a
simple brass bead. The receiver is drilled and tapped for a scope.


The tube magazine has a ten - round capacity, but for a long day of hunting you
probably just want to load three or four to keep the weight down. The rifle has a
transfer bolt safety. The furniture is made of chequered American walnut with a
matte finish. It comes with swivel studs and a solid black rubber recoil pad .


Bottom Line


This is a great quality rifle with a classic flair. The top features are the low weight
and large capacity. It is perfect for the straight-walled-cartridge hunting laws being
introduced in some states.




                    Best 308 Deer Rifle:
Springfield Armory M1A SOCOM .308 Win Kryptek Highlander
                           Rifle




                                      Exhibit 18
                                        0522
                                CHECK LATEST PRICE


                                          PROS

 O   Comes with a ten round detachable box magazine

 O   The short 16-inch barrel is great for hunting in thick bush

 O   Comes with a forward rail for easy mounting of long eye relief scopes or other
     optics



                                         CONS

 ~   The front sight to rear sight aperture ratio means your target may be
     obscured at 100 yards



Few rifles can boast to be as much of an American classic as the Springfield
M14/M1A. The M14 was standard military issue from 1959 to 1970, seeing service
in the Korean War and Vietnam War. It was an attempt to update the venerable M1
Garand with a lighter cartridge for full-auto fire. This option was rarely if ever used.


After the original Springfield Armory was shut down, rights to the name were
bought and the private Springfield Armory was founded in 1974. It has produced
the M1A, exactly like an M14 but without full -auto, ever since. This SOCOM 16
model is designed to provide less felt recoil and less muzzle rise. It has a very short
barrel at 16 inches, making it an ideal brush gun.


The barrel wears a proprietary muzzle break. The traditional M14 is a bit tricky to
mount optics on, but this model has a forward rail to let you mount long eye relief
optics with little trouble. This is not critical, however, as the stock iron sights are a
solid, classic design that every American should probably be comfortable shooting .
The front sight has an XS tritium insert to provide a clear sight picture at night.
Magazine capacity is a comfortable ten rounds in a detachable box magazine.

                                       Exhibit 18
                                         0523
Bottom Line


The top features of this classic American rifle are the forward rail and the short
barrel.




                       Best 243 Deer Rifle:
            Savage Axis Ii XP Compact .243 Win 20 Rifle            11




                              CHECK LATEST PRICE


                                        PROS

 O   Includes an excellent all-around 3-9x40mm scope from Bushnell

 O   Engineered to be comfortable and lightweight for small-framed shooters

 O   Savage's AccuTrigger system contributes to the rifle's overall great accuracy



                                     Exhibit 18
                                       0524
                                          CONS

 ~ Only comes in pink camo




As noted above, Savage is a venerable American fi rearms maker that produces
some of the most accurate out-of-the-box rifles you can buy. This is a compact
model in fabulous pink for that special lady in your life, or possibly for yourself.


It comes with a 20-inch, carbon steel button - rifled barrel with a twist rate of 1 in
9.25 inches. The chamber has thread -in barrel headspacing. The receiver is also
made of carbon steel with a matte black finish . Like the Savage detailed above, this
model comes with Savage's adjustable AccuTrigge r trigger system. Just in front of
that, there is a practical, 4-round detachable box magazine. This capacity is more
than sufficient for most hunting scenarios.


Savage has updated the ergonomics on this model to make it comfortable for
small -framed shooters. It offers a 12.75-inch length of pull. At 6.2 pounds it is also
incredibly light, thanks partly to the synthetic stock. A big perk of this rifle is that it
comes with a Bushnell Banner 3-9x40mm scope. This is a pretty standard all -
around option. The rifle and scope should make a good pai r as they are produced
by subsidiaries of the same parent company.


Bottom Line


Savage is an excellent choice if you want an affordable, super accurate rifle. This is
a great choice fo r smaller shooters, especially with the adjustable trigger and
included scope. The finish may not scream luxury, but if you want a real tool that
you can rely on and knock around a bit, you can't beat a Savage like this one.




                   Best 357 Rifle For Deer:
        Henry Repeating Arms - Big Boy 20in 357 Magnum


                                        Exhibit 18
                                          0525
                              CHECK LATEST PRICE


                                        PROS

 O   Capable of firing both .357 Magnum and .38 Special cartridges

 O   Traditional old west design approved for cowboy action shooting
     competitions
 O   Attractive American walnut stock and fore -end look great with the brass
     receiver



                                       CONS

 ~   Relatively heavy




This is another reproduction rifle for those hunters who want an old West look or
have to deal with straight walled cartridge laws. In fact, this model is SASS
approved for cowboy action shooting events.


                                     Exhibit 18
                                       0526
  The 20-inch octagonal barrel wears a classically styled, fully adjustable semi-
  buckhorn rear sight with a reversible white diamond insert. The front sight is a
  simple brass bead. Under the barrel is a ten round tube magazine. The straight-grip
  stock and forearm are crafted from choice American walnut. This matches well with
  the brass barrel band and the iconic Henry brass receiver.


  The weight is a bit high at 8.68 pounds. The action is crisp and smooth. As you
  might expect, this model can shoot both .357 magnum and .38 Special rounds.


  Bottom Line


  This is a gorgeous rendition of a classic American rifle. Whether you want to join a
  cowboy action shooting event or must abide by straight wall hunting laws, this is a
  beautiful choice. The lever action also gives you extremely quick follow up shots.
  The ten round mag makes it feasible for this rifle to work double shift in home
  defense. The top features are the classic aesthetics, smooth cycling and ability to
  shoot both .357 and .38 Special.




Conclusion
If you're like me, you have probably found three or four guns that really appeal to you
and will spend some time clicking back and forth between their specs and pies,
wondering how to decide. Whichever rifle you end up with, we wish you good luck and
safe hunting.




Other Tips and Things to Remember
If there's one hunting subject that engenders different opinions, it's which deer rifle to
choose. Let's bypass the "emotional imperatives", and try to settle on some generally-
accepted facts:


There are many variables -- and therefore it's not ONLY the rifle that you have to
consider when making a purchase, it's the weight of the bullet, type of action, scope ...



                                       Exhibit 18
                                         0527
lots of things. While not everything can be covered in a short article, here are just some
of the basics to consider in choosing the best deer rifle.


Who's Shooting?
The first thing to consider is WHO is going to using the rifle. Age and gender play a big
role. For instance, no sane person is going to select a 45/70 buffalo gun with a 300
grain bullet for a kid or a woman (but sadly it does happen -- you know, the old, "Me
Tarzan, You Jane" bit -- even though "Jane" may be poorly-equipped to handle
anything even close to it and isn't going to be hunting for a T-Rex anytime soon).


If a young person or woman starts out by being handed a super-high-powered rifle,
the first shot fired will be their last. The noise. The tremendous recoil. The missed
ta rget. These all will provide an immediate negative impact (literally and figuratively) on
the first-time shooter. Don't give anyone a rifle that'll scare or frighten them . Make sure
it's something that they can handle and "the caliber be damned." Many savvy hunters
will start a kid or woman out with something as simple as a .22. The new shooter will be
able to handle it, and recognize how its mechanism operates. And, after a bit of "break
in," will then be able to emotionally and physically tolerate something bigger. Of course
it's ESSENTIAL that any new shooter take a gun-safety course. That's a "gimme." Safety
is ''.job one!" Never forget that.


OK -- we've now gotten past the initial "training" time, and are ready to move forward.
General speaking, a .243 or .270 will workjust fine in most instances for a kid or a
woman, and it'll surely get the job done. These calibers have good range, and don't
have the kick or recoil of something like a .30-06 or a ?mm mag.


Type of Terrain and Range of Shot
Select a deer rifle that's going to be right for the type of terrain you're generally going
to be hunting. For instance, if it's going to be short range (25 to 50 yards), with heavy
brush and cover, a good choice might be a 30/30 or .35 caliber. Stick to lever action, or
auto-loader, and no scope.
These rifles work "fast" and "easy," and will get through heavy brush quickly and
accurately. They're light, they're easy to operate, and pack enough wallop to bring
down your deer.


The most popular caliber to use longer shots (100-200 yards) in generally open areas is

                                        Exhibit 18
                                          0528
the tried -and -true .30-06. Indeed, after over 100 years, many hunters and marksmen
still consider the Springfield Model 1903, .30-06, bolt-action Army rifle to be among
the most accurate rifles ever manufactured (all you lovers of the Mauser Model 98, or
.308, or .300 mag notwithstanding).


The '03 Springfield was updated in WWII, and used as a sniper rifle -- any of you who
saw "Saving Private Ryan" will recognize that fact. If you can find one (they're classics
and are not cheap), it's one heckuva deer rifle.


But most any other .30-06 bolt action rifle will work equally well . The '03 Springfield just
happens to be a personal favorite. If you want something that'll work for even longer
range (up to 600 plus yards), use the hot, flat-flying 7mm mag. (We know a deer hunter
-- actually caribou in this instance who nailed one with a 7mm mag at 650 yards --
with OPEN SIGHTS, standing position, in Quebec -- once-in-a-lifetime shot, but he says
he does it all the time. Yeah. Right). Everyone has their favorite manufacturer --
Remington, Browning, Winchester, Mossberg -- they're all good . Make sure, if you want
super-accuracy, to use a bolt action only. Auto-loaders and lever actions workjust fine,
but they don't have the accuracy of the classic bolt action system .


As for scoping -- same general story: Nikon, Bushnell, Leupold all make excellent
scopes and the cost can be very high -- depending on the light they draw in and their
amplification. If you're going to do medium-to-long range shooting, you will need a
scope. The new pinpoint laser scopes are terrific -- but can be expensive.


As for bullet weight, that'll vary. For short, heavy range cover, use 180-220 grains, which
will blow through brush and thick cover. For mid-range out to 200 yards, 165-185
grains will be optimum (the '03 Springfield, .30-06, 172 grain bullet load is classic). For-
real long-range use a 150 grain bullet in conjunction with a .243, .270 or 7mm mag .


Hunting Area Restrictions
If you deer hunt in areas where RIFLES ARE PROHIBITED (and there are those areas in
populated areas so check carefully before you head out), you'll need to opt for a
shotgun . A shotgun with a slug barrel. Nothing long range, but lots of deer hunters
love to use these shotguns because the slug has tremendous stopping power.


Muzzle Loaders


                                        Exhibit 18
                                          0529
Many deer hunters long for the days of Jeremiah Johnson, and prefer a muzzleloader,
like a Hawkens or equal. One shot, big caliber, big stopping power, and with all the
modern appurtenances in manufacturing, loading, and firing, it's quite accurate.
Muzzleloaders can be used during regular deer hunting season, or the muzzleloader-
only season, which usually occurs after the regular gun deer season.


Weight and Materials

The "newest of the new" rifles have composite materials in much of the construction.
The rifle is lighter, less prone to erosion, rust or breakage.
Some like the "heft" of wood and steel. Others don't. It's strictly what YOU are most
comfortable with, however, and there's no "right or wrong."


Choosing a Hunting Rifle for Kids and Women
My partner Dave Miller has one of these rifles, even though he looks like a lineman for
the Packers, Dave carries this rifle and zaps every deer he shoots with it dead right
                                                                             11




there," indicating time and time again the 7X30 Waters is out of proportions in knock
down power from the paper ballistics.


The favorite rifle of the wife of Jack O'Conner was Eleanor's 7X57 Mauser. With it she
matched the game taken by the great outdoor writer, who pontificated the use of the
270 Winchester. The 7X57 is almost a dead equal to the ?mm-08 so it turns into a
personal choice when choosing a rifle to match the recommended calibers here. If I
bought one for myself it would be the Ruger Number 1 light Sporter, but Aunt Sandy
                                 1
would steal it from me so fast l d never get to use it.


Is there such thing as a big bore youth and ladies rifle? You bet there is. First, if you like
primitive firearms and need one for Mom, you need go no further than a 45 or 50
caliber black powder rifles. A 150 grain load makes both of them a 444 Marlin, but the
100 grain load equates to a 44 magnum with far less recoil.

    11
The Little Big Man" the 44 magnum it self, invented by the Gun Writer, Elmer Keith as a
powerful hand gun cartridge, the famous 44 magnum is a fine woods deer cartridge in
a rifle. Field performance is far better than a 30-30 or the 243 in the "DRT" department,
and is only limited by trajectory, so keep your deer shots inside 150 yards. As far as
noise and recoil, let's put it this way. If Aunt Sandy shows up at the Fort Polk Range
with the now famous H&R handy gun known as "Pink Tiger" there is a riot. The women
                                         Exhibit 18
                                           0530
shooters instantly look at their husbands, in a glare of envy, while they watch Aunt
Sandy picking off water bottles all the way out to 200 yards. The single shot versions
are also legal in Louisiana and Mississippi during the Primitive Weapon season as a
bonus.


Sandy uses Hornady 225 grain flex t ip "Leverevalution" ammo arguably the finest
hunting rounds for the 44 magnum . I have never heard a complaint from a woman or a
youth hunter from age 10 on up, about the shoot ability of a 44 magnum. All you will
really get is broke from buying the ammo to feed the interest in shooting .


Final Thoughts
Before purchasing a deer rifle, do your "due diligence." Consult with those whom you
know have been deer hunting for many seasons, and a local gun shop.
They sell them all, and they can give you specific tips and suggestions to help you in
you r decision. You'll get a very wide range of opinions and, at times, some very heated
arguments.


Do you need "bells and whistles", or a million other options? In the end,
choose the rifle that fits YOUR needs and YOUR abilities without regard for what
someone else thinks is best.


The bottom-line is, getting that elusive Yooper's "30 Point Buck" and, with the right
rifle, you might! (By the way, someone actually got a legitimate 30 pointer this past
season).




Leave a Comment




                                       Exhibit 18
                                         0531
Name*


Email*


Website


Post Comment




               2019 Big Game Logic ©




                    Exhibit 18
                      0532
               The Complete Guide to Making                     6 Best Deer Rifl es for Huntin g        5 Fall Cast and Bl asts
               Wild Game Sausage                                The Big Woods                            Adventures




                                                AD VERTISEMENT I A DVE RTISE WITH US




                                                                                                   Joseph von Benedikt




     The Ultimate AR for Deer Hunting
    This home-built black rifle is lightweight, powerful, and out-of-this-world accurate


    November 17, 2017

        AR-enamored deer hunters get short shrift. On one end of the stick, standard AR-15 platforms can't
        house truly versatile deer cartridges. On the other, AR-10-style rifles capable of housing .308-size
        rounds tend to handle like railroad ties .

        Blend the best characteristics of both, and you ' ve got a proper deer rifle-one that's light and handy,
        yet powerful enough to offer flat shooting at longer ranges. It's actually easier to do than you think.
        Because the AR platform is basically a big boy's ultimate Erector Set, you can build a custom black
        rifle for deer hunting in your garage-and maybe even save a few bucks. That's exactly what I did,
        and the result is the rifle pictured above.


      Specs:
Receiver:          Superlight, skeletoni zed 2A Amiarnent Xanthos


                                                       Exhibit 18
                                                         0533
Scope:               Leupold VX-6HD 3-18x44mm

Handguard:           Free-floating, 9.9-ounce, 2A Armament 15-inch Xanthos

Barrel:              Proof Research 22-inch carbon-fiber-wrapped CamGas, threaded for a suppressor



          Going Hot

          You can't begin to build your own AR without first deciding what caliber you want, and when you live
          in the West, like I do, you want one with legitimate reach. That pretty much rules out AR-15 calibers.
          But several potent deer rounds shine in AR-I Os, including .338 Federal, .260 Remington, 6.5
          Creedmoor, and .308 Winchester.

          I went with the hottest caliber on the planet right now-not because it's trendy but because the 6.5 is
          inherently accurate and provides a significant ballistic advantage at longer ranges. If you don't need
          that performance edge for your style of deer hunting, it's much simpler to stick with the .308, because
          the Creedmoor (as well as the .260 Rem.) produces excessive bore pressure in standard-length AR gas
          systems. In my case, the barrel I wanted (more on that in a bit) provided a solution to the gas problem,
          which made choosing the 6.5 easy.

                                                    ADVERTISEMENT I ADVERTISE WITH US




          Weight-Loss Program

          Starting with an AR-10 platform meant that the tricky part was getting the weight down without
          compromising performance. Some of the heaviest components happen to be some of the most critical
          for reliability and accuracy. So you can't hack ounces randomly. A lightweight bolt-carrier group
          (BCG), for example, would have saved me% pound but would also have introduced potential tuning
          and reliability issues. Instead, I trimmed weight in the receiver and barrel.




                                                         Exhibit 18
                                                           0534
  Powered by Minute Media       /A


Rigid design and precise machining are vital to accuracy in an AR receiver, but weight is not. As long
as it's strong and offers a precise fit with the barrel, even a superlight, skeletonized receiver can be
reliable and accurate. The 2A Armament Xanthos receiver I chose is a perfect example, and it weighs
just 16 ounces, compared with the 28 to 34 ounces of a typical forged AR- IO receiver set. At $949, the
cost is significantly more than that of a standard receiver, but it's worth it.

Lightweight barrels, in contrast, are inherently problematic. Machining away material reduces rigidity,
allowing accuracy-killing vibration and oscillation. With less mass to absorb heat, lightweight barrels
also get hot and lose accuracy quickly during longer shot strings.

                                       ADVERTISEMENT I ADVERTISE WITH US




There's only one good solution-and that is to get your barrel from Proof Research. The Montana-
based aerospace company builds specialty tubes that provide heavy-barrel accuracy at mountain-rifle
weight by wrapping cut-rifled, hand-lapped, match-grade cores with a carbon fiber that adds
tremendous stiffness-around 10 times that of a similar-weight all-steel barrel. The result is superb
accuracy and hot-barrel integrity in a feathetweight barrel. And there's a bonus: Proofs new Caliber
Matched Gas System(CamGas), which features extended gas ports in its 6.5 and .260 barrels, solves
the problem of excessive bore pressure, providing reliable function and reduced felt recoil.

Instead of a fad-following short batTel, I went with a 22-inch CamGas tube, threaded for a suppressor.
Even so, it weighs only 2 pounds 14 ounces. You can argue that deer can't tell a 100-fps difference,
but when a Wyoming wind stands to reroute your bullet from the vitals and to the guts, that extra
speed helps to keep it on line for a clean kill.



Furniture Shopping

Because a free-floating handguard lets an accurate barrel do its work without interference, I went with
a 9.9-ounce 2A Armament 15-inch Xanthos model, which is both rigid and light. I'm a trigger snob, so
I installed the skeletonized version of Timney'soutstanding AR-10 Competition trigger, which is as
crisp as my British mother-in-law and far easier to manipulate. To make the rifle suppressor-tunable, I
opted for a Superlative Arms adjustable gas block rather than a less expensive fixed block.

                                       ADVERTISEMENT I ADVERTISE WITH US


                                            Exhibit 18
                                              0535
                                                                                                     [~ubscl"ibu   Sign l


trnm urowneus {see staelJar) . .ttavmg seen Murpny·s Law savage more man one scope aurmg
wilderness hunts, I also installed a set of Magpul's folding MBUS Pro backup sights. The whole thing
cost me a little more than $3,000, which isn't cheap, but it isn't expensive, either, for a custom AR.



Range Results

I topped the rifle with Leupold's new VX-6HD 3-18x44mm, which in my mind is the lightest truly
capable long-range riflescope on the market. The finished rifle has a nice between-the-hands balance
and it shoulders and points well. Not like an English shotgun, mind you, but better than many of
today's modern bolt-action deer rifles, and that's saying something for an AR-10.

In the end, polite recoil, perfect reliability, and stellar accuracy makes even this black, bony-looking
deer rifle lovable. Six factory 6.5 Creedmoor loads and six handloads all averaged sub-MOA groups.
In a series of three groups of three shots-without cooling the barrel in between-Hornady's 143-
grain ELD-X Precision Hunter factoty load averaged 0.47 inch. My Sierra 140-grain GameKing
handload averaged 0.30 inch.

                                      ADVERTISEMENT I ADVERTISE WITH US




Granddad's Savage 99 lever may have more charm. But my homebuilt AR is impervious to moisture
and temperature extremes and is more accurate than most bolt actions. Weighing in at just 7.5 pounds
and packing plenty of wallop for big whitetails and muleys way out there, it's what you'll never find
on the rack: the ultimate deer AR.




Tip of the Month: Builder's Helper

If you're even a little bit mechanical, you can probably build your own AR, but don't go it alone.
Along with many of the basic parts you'll need for your rifle, Brownells.com has a "Learn" section that
provides a series of two-minute videos that will make the process much easier. In addition to common
household tools, you'll need a couple of inexpensive specialty tools, also available from Brownells,
including a buttstock tool, a lower-receiver vise block, and a barrel extension torque tool. While
common AR-15 pmis are easy to work because specs are standardized, AR-10 parts often are not.
Consult the manufacturer or supplier to be sure that the parts you want will all play nicely together.
That clone, assembly can be completed in an evening.




                                          Exhibit 18
                                            0536
                                                           MINl-14' RANCH




                          MODEL NUMBER: 5801                                       CALIBER: 5.56 NATO


Stock                 Hard wood                   Twist                  1:9" RH                    Overall Length        38"
Front Sight           Blade                       Capacity               5                          Length of Pull        13.50"
Rear Sight            Adju sta ble                Finish                 Blued                      Grooves               6
Barrel Length         18.50"                      Weight                 7 lb                       Suggested Retail      $999.00
Material              Alloy Steel




 • Simple, rugged, Garand-style action with breech bolt locking system, a fixed-piston gas system and self-cleaning moving gas cylinder gives
   unparalleled reliability under harsh operating conditions.

 • Cold hammer-forged barrel results in ultra-precise rifling that provides exceptional accuracy and longevity.

 • Integral scope mounts, machined directly on the solid steel receiver, provide a stable mounting surface for included scope rings, eliminating a
   potential source of looseness and inaccuracy in the field.
 • Accurate sighting system with ghost ring rear aperture sight and a non-glare, protected blade front sight.

 • Receiver is drilled and tapped for mounting the included Picatinny rail.

 • Also includes: two magazines; Picatinny rail; scope rings .




                                                                  Exhibit 18
                                                                    0537
Home(/) I Products (/products.html     I
I Rifies (/products/f1rearms/rifies.html)
                                            rearms (/products/firearms.html)


I BAR (/products/f1rearms/rifies/bar.html) I Current Production




                    (/products/firearms/rifles/bar.html)


  These BAR rifles are in current production. In most cases you
  can expect to see them at your Browning dealer or have your
  dealer order one for you . Please note that all optics and
  accessories in photos are shown for illustrative purposes only
  Firearms do not include scopes or accessories shown unless
  speciftcally indicated in the description.




   BAR Rifles In Current Production
          Caliber/Gauge ___ y         l -            Barr~I Length             y




                BAR Mark Ill - Hell's Canyon Speed
           NEW for 2019 - Burnt Bronze Cerakote finish, A-TACS AU camo,
                composite shim-adjustable stock, lnflex recoil pad .




(https://www.browning.com/products/flrearms/rifles/bar/current-
prod uction/ba r-mk-3-hel ls-canyon-speed .htm I)




                                 Exhibit 18
                                   0538
                           BAR MK 3 DBM, Wood
          Got wood? The BAR MK 3 is a multipurpose 308 Winchester sem i-
              automatic rifle with an 18" fluted barrel and oil fini sh Grade JI
         Turki sh wa lnut stock. This MK 3 sports a det achab le box magazi ne,
           li ghtweight alloy receiver with Picatinny rai l scope bases, and a
                            proven reliab le gas piston system.




(https://www.browning.com/products/firearms/rifles/bar/current-
production/bar-mk3-DBM-wood.html)



                                   BAR Mark Ill
         Autoloader with traditional walnut stock, polished blued steel barrel,
                      engraved alloy receiver, lnfl ex recoil pad




(https://www.browning .com/products/firearms/rifles/bar/current-
production/bar-mark-3.html)



                              BAR MK 3 Stalker
          Composite stock w ith class ic style lines and shim adjustable cast
          and drop at comb. Gas-piston operation, li ghtweight alloy receiver
            drilled and tapped for scope mounts, hinged floor plate with
                             detachab le box magazine.




(https://www.browning.com/products/firearms/rifles/bar/current-
production/bar-mk3-stalker.html)



            BAR MK 3 Mossy Oak Break-Up Country
         Mossy Oak Break-Up Country camoufl age pattern on the stock and
         barrel. Composite stock with classic style li nes and shim adjustable
            cast and drop at comb. Gas-piston operation, lightweig ht all oy
           receiver dril led and tapped for scope mounts, hinged floor plate
                              with detachable box magazine.




                                    Exhibit 18
                                      0539
(https ://www.browning .com/products/ flrearms/rifles/bar/current-
production/bar-mk3-mossy-oak-breakup-country.html)



          BAR MK 3 DBM (Detachable Box Magazine)
           Mult ipurpose 308 Winchester sem i-autom atic rifl e. Gas-piston
          des ign 18" hammer-forged barrel. Deta chable box m agazine fed .
               Picatinn y rail scope bases . Li ghtweig ht alloy rece iver and
                                     co mpos ite stock.




(https://www.browning.com/products/flrearms/rifles/bar/current-
production/bar-mk3-stalker-detachable-magazine.html)



                     BAR Mark II Safari with BOSS
         With Brow ni ng's exclu sive BOSS system . Traditi ona l stock, poli shed
         blued steel ba rrel and engra ved receiver, select gloss walnut stock,
                                    ro un ded forea rm .




(https://www.browning .com/products/flrearms/rifles/bar/current-
production/bar-mark-ii-safari-boss.html)



                               BAR Mark 11 Safari




(https://www.browning .com/products/flrearms/rifles/bar/current-
production/bar-mark-ii-safari .html)




                                    Exhibit 18
                                      0540
                                  CONNECT

                            You
           f                (D



                            WE SUPPORT



                  (https ://membership.nrahq.org/forms/signup.asp?




campaignid=XM013482)                    (https ://www.nssf.org/ safetyI own-




    it-respect-it-secure-it/)              (http://www.dontlie.org/)




                                        (http://gunvote.org/)




               Read More (/community/we-support.html)


                                   LINKS


                                  Exhibit 18
                                    0541
Accessibility (https ://www.browning.com/support/ada-accessibility.html)
       Get a Browning Catalog (/support/catalog-download .html)
          Browning Ammunition (http ://browningammo.com/)
              Browning International (http://browning.eu/)


                             CONTACT

                          One Browning Place
                           Morgan, UT 84050
                             800-333-3288
                             801 -876-2711



      © 2019 Browning. All Rights Reserved . Legal (/legal.html)   I
                  Privacy Policy (/privacy-policy.html)




                             Exhibit 18
                               0542
  Home   W.   > Rifles




Benelli rifles, driven by the Auto-Regulating Gas-012erated (A.R.G.O.)_(/argQ). system, are rugged and reliable.
A.R.G .O., combined with the ComforTech (/comfortech). recoil reduction system, makes the R1 the softest-kicking big
game rifle on the market.


 Action                           Application Type    Caliber/Gauge        Chamber Size
 ®                                ®                   ®                    ®
 Any Action                       Any Application     Any Caliber/Gauge    Any Chamber Size
 0                                0                   0                    0
 Over/Under                       Clays               .308 Winchester      2-3/4"
 0                                0                   0                    0
 Pump                             Field               .30-06 Springfield   3"
 0                                0                   0                    0
 Semi-auto (A.R.G.O.)             Hunting             .300 Win Mag         3-1/2"
 0                                0                   0                    0
 Semi-auto (Inertia Driven®)      Slug                .338 Win Mag         3-3/4"
 0                                0                   Maximum Price
 Semi-auto (Inertia Driven®)old   Tactical             -
                                                           10000




     R1 Pro Big Game Rifle
     Finish/Stock: AA-Grade Satin Walnut I Wood Stock       Gauge: .30-06 Springfield   Chambered for:




         .~ ~ ~ - r i f ~ r e l Length         Overall Length      Average Weight
         11776            22                   44.0                7.2



                                                Find a Dealer (/dealers).           LEARN MORE (r1-big-game-rifle)

                                                                                                         Starting Price : $1 ,499




                                                           Exhibit 18
                                                             0543
R1 Big Game Rifle
Finish/Stock: Black Synthetic with Grip Tight® Coating, ComforTech® I Comfortech   Gauge: .300 Win Mag
Chambered for:




 .~ ~ ~ - r i f ~ r e l Length         Overall Length      Average Weight
 11772             24                 46                  7.3



                                        Find a Dealer (/dealers).          LEARN MORE (r1-big-game-rifle)

                                                                                                  Starting Price: $1,349




R1 Big Game Rifle
Finish/Stock: Black Synthetic with GripTight® Coating, ComforTech® I Comfortech    Gauge: .338 Win Mag
Chambered for:




 . ~ ~ ~ - r i f ~ r e l Length        Overall Length      Average Weight
 11773             24                 46                  7.3



                                        Find a Dealer (/dealers).          LEARN MORE (r1-big-game-rifle)

                                                                                                  Starting Price: $1 ,349




                                                  Exhibit 18
                                                    0544
R1 Big Game Rifle
Finish/Stock: Black Synthetic with Grip Tight® Coating, ComforTech® I Comfortech   Gauge: .30-06 Springfield
Chambered for:




 .~~Q@JilS-rif~rel Length              Overall Length      Average Weight
 11771             22                 44.0                 7.1



                                        Find a Dealer (/dealers).           LEARN MORE (r1-big-game-rifle)

                                                                                                   Starting Price: $1 ,349




R1 Big Game Rifle
Finish/Stock: AA-Grade Satin Walnut I Wood Stock    Gauge: .30-06 Springfield   Chambered for:




 .~~Q@JilS-rif~rel Length              Overall Length      Average Weight
 11770             22                 44.0                 7.2



                                        Find a Dealer (/dealers).           LEARN MORE (r1-big-game-rifle)

                                                                                                   Starting Price: $1, 149




                                                   Exhibit 18
                                                     0545
R1 Big Game Rifle
Finish/Stock: Black Synthetic with Grip Tight® Coating, ComforTech® I Synthetic Stock   Gauge: .308 Winchester
Chambered for:




 ., ~ ~ - r i f ~ r e l Length          Overall Length      Average Weight
 11778             22                   44 .0              7.1



                                         Find a Dealer (/dealers).          LEARN MORE (r1-big-game-rifle)

                                                                                                   Starting Price: $1,349




R1 Big Game Rifle
Finish/Stock: AA-Grade Satin Walnut I    Gauge: .308 Winchester   Chambered for:




 ,
 . ~ ~- rif~rel Length                  Overall Length      Average Weight
 11777             22                   44.0               7.2



                                         Find a Dealer (/dealers).          LEARN MORE (r1-big-game-rifle)

                                                                                                   Starting Price: $1 ,149




                                                   Exhibit 18
                                                     0546
                                                 TIME
       Here Are 7 Animals Hunters Kill Using an AR-15




George Sodergren poses with a coyote he killed with his AR-15 in Maine. (George Sodergren)




                                               BY WILL DRABOLD
                                                  JULY 6, 2016



         fter the Orlando nightclub shooting, Democrats criticized the routine
         sale of the type of semiautomatic rifle used by Omar Mateen. Hillary
 Clinton called them "weapons of war." Illinois Sen. Dick Durbin said that if you



                                                 Exhibit 18
                                                   0547
used a gun like the AR-15 - or the similar Sig Sauer used in Orlando - to go
hunting "you should stick to fishing ."


But many gun owners say they use semiautomatic rifles to hunt regularly.


In interviews with TIME, leaders of 15 state shooting groups said
semiautomatic rifles are popular with hunters in their states. Hunters say they
favor the gun for its versatility, accuracy and customi zable features for
shooting animals. The semiautomatic feature, which allows these guns to shoot
up to 45 rounds a minute, is not always necessary, but useful in some
situations, hunters say.


"It's the most capable tool for the job at this time," said Eric Mayer, who runs
AR15hunter.com. "Bar none. Period. It is ."


Despite the criticism of semiautomatic rifles and their use in high profile mas.s
shootings , gun control advocates say they are not focused on banning them, as
they were during the 1994-2004 assault weapons ban. Stacey Radnor,
spokeswoman for Everytown for Gun Safety, said that they are more focused on
strengthening background checks and closing loopholes on sales than on
banning specific guns .


TIME spoke with seven hunters who use semiautomatic guns like the AR- 15 .


Jay Perreira, Hawaii: Hunting feral goats


The jagged cliffs of Na Pali Coast State Park feature prominently at the
beginning of the 1993 blockbuster film Jurassic Park. Rising out of the Pacific,
the green slopes are home to more than the world's image of reincarnated
dinosaurs. Feral goats roam these mountains, and Jay Perreira often has them
in the sight of his AR-15 .




                                      Exhibit 18
                                        0548
Perreira has lived on Kauai, the fourth-largest Hawaiian island, his entire life.
For the last 15 years, the construction worker has hunted with the AR-15.
Semiautomatic rifles have been used to hunt since the eady 1900s:. In 1963, a
few years after the rifle was invented, Colt advertised the AR-15 as a "superb
hunting partner." (Colt confirmed to TIME the authenticity of this
advertisement.) Today, Americans own at least a few million AR-15s and as
many as eight million, according to the National Shooting Sports Foundation.


The 45-year-old told TIME his favorite feature of the AR-15 is how easily it can
be disassembled. The gun can be taken apart and carried several miles in a
backpack through Kauai's mountains to goat sanctuaries. "I know the rifle gets
a really bad rap," Perreira said. "But around here, I know a lot of guys that have
them."


Jonathan Owen, Texas: Hunting feral pigs



         Three Little Pigs Tactical AR-15 I Carbine Shootin ...




                            a


A west Texas pig sighting is not a cute barnyard encounter; it's a reason to grab
a rifle. Across the southern United States, wild pigs cause $1.5 billion in annual



                                       Exhibit 18
                                         0549
property damage. Boar can weigh up t o 300 pounds, run up to 30 miles per hour
and in Jonathan Owen's experience, quickly turn violent.




                                                      ', : w
                                                       ~   - .... '
                                                 ----.,>o.------
                                                      ' ""



                                             Get The Brief.
                Sign up to receive the top stories you need to know right now.

  [ Enter your email address


  [ Choose your country

                     O I can confirm I have read and accept the Terms Of Use.


                                                   SIGN UP NOW




          You may unsubscribe from email communication at any time . See our Privacy Policy for further details .




"You do not have to hunt with an AR- 15," Owen, an Abilene, Texas resident
who runs SHWAT.com, told TIME. "But the practical benefits of being able to
engage a lot of pigs at a time, safely, is a big win." The semiautomatic and large
capacity magazine features allow Owen to take several shots at multiple pigs in
a few seconds. When engaging a pack of wild pigs in west-Texas ' shrubbery,
Owen says these features ensure his safety.


"Hog hunting can be the pursuit of dangerous game," Owen said. "They can
turn on you."


Eric Mayer, Arizona: Hunting antelope jackrabbits



        Hunting the Giant Jackrabbits of Arizona with an ...

                                                    Exhibit 18
                                                      0550
                            a


Antelope jackrabbits dart up to 30 miles per hour between bunches of upright
dead sticks that could generously be called bushes. For skilled shooters,
hunting these northern Arizona sprinters is a challenge. But Eric Mayer told
TIME it's nearly impossible without an AR-15.


The semiautomatic rifle can stay focused on a moving target between shots.
Mayer, a Los Angeles resident who owns several outdoor recreation websites ,
says this is a huge advantage. "A semiauto changed my life," Mayer said. "I'm
able to make the (shot) because I don't have to run the bolt (and) lose the
target in my scope ."


In a bolt-action rifle, a metal bolt must be manually pulled back and pushed
forward to load a new bullet after each shot. Bolt-action rifles have been used
to hunt since the 1800s. While these rifles, as well as shotguns, remain popular
with hunters, semiautomatic guns have become popular because they can take
multiple shots without losing sight of an animal.


Gary Marbut, Montana: Hunting elk


A firearms instructor and longtime gun rights advocate, Gary Marbut hunts
with the larger caliber cousin of the AR-15 : the AR- 10. Marbut's rifle is still


                                       Exhibit 18
                                         0551
semiautomatic, but fires with more power. Many hunters say the standard
caliber, or diameter of the bullet, of an AR-15 is preferable for hunting smaller
animals. The average power of the shot can be less than a standard hunting
shotgun. For Marbut to successfully hunt elk that weigh at least 500 pounds,
the larger bullet is a must.


Marbut, 69, first used the AR-platform during three years he spent in the
military. Adopted by the U.S . military in the 1960s, the M-16 is the fully
automatic version of the AR. The military still uses a variant of the gun. The
familiarity Marbut developed with the gun in the military prepared him to hunt
with it when he returned home to Montana.


After stalking elk for hours through forested mountainous terrain in western
Montana, Marbut says he needs a gun he can trust to hit its mark. That gun is
his AR. "The last two elk I've taken, I took at about 300 yards," he told TIME, a
distance equivalent to three football fields. "They were both headshots."




George Sodergren, Maine: Hunting coyotes


George Sodergren grew up around guns in southern Maine. He respects them
and chooses his hunting firearms carefully. He does not believe a semi-
automatic rifle is necessary for all animals. But for coyotes, he makes an
exception.


After a heavy snowfall, Sodergren, a 49-year-old machinist, can track these
skittish forest predators. Smaller than the typical golden retriever, a coyote
combines its sense of smell with an ability to run up to 40 miles per hour to
stay clear of threats. To kill one, Sodergren needs a versatile gun. "When you




                                      Exhibit 18
                                        0552
grab the (AR-15), it's like shaking the hand of a good friend you haven't seen in
a long time," he told TIME.


When Sodergren hunts coyotes, he positions himself downwind so they cannot
smell him. Coyotes can approach in packs, so Sodergren says the AR-15 gives
him the chance to land more than one shot. "I believe in one well-placed shot,"
Sodergren said. "(But) if you've got multiple animals or you miss, you've got a
quick follow-up shot.


Will Chainbers, Michigan: Hunting deer


While the AR-15 is preferable for smaller game, Will Chambers makes the same
gun work for animals of all sizes. To hunt deer, Chambers outfits his AR-15
with a larger caliber receiver - the long end of a gun that determines the size
of the bullet the gun fires. He changes the bullet diameter from the standard
.223 to .277 inches. That small difference can mean killing an adult deer in one
shot or condemning the animal to a slow death. There are hundreds of ways to
customize and accessorize the AR- 15.


Ohio is one of several states that bans hunting deer with rifles. Chambers, a 34-
year-old farmer from northwestern Ohio who also runs AR15hunter.com, heads
to northern Michigan to hunt deer with his rifle. At dusk in January, Ch ambers
shot 70 yards t hrough a snowy forest with his AR-15 and killed a whitetail doe.


"These are not scary black rifles," Chambers told TIME. "These are very useful
tools for hunting."




Kenny Gallahorn, Alaska: Hunting spotted seal




                                     Exhibit 18
                                       0553
To be clear, Kenny Gallahorn does not hunt with an AR-15. His gun uses a
smaller bullet. But his Ruger .22 gun is both semiautomatic and widely used by
hunters.


In Kotzebl'.le, Alaska, the I:ii.upiat tribe hunts seals and other animals to survive .
Subsistence hunting among Alaskan Natives is popular across the state, but it
is vital in the northwestern region with no roads that is roughly the size of
Indiana. For an I:ii.upiaq like Gallahorn, hunting and gathering can make up to
50 percent of annual household food.


Seal hunting comes down to timing. As Gallahorn takes his boat into the
Kotzebue Sound in the fall and spring, he watches the edges of floating ice.
There, for only a second, seals emerge. "If I shoot and miss the first one,
another one will pop up five feet away," Gallahorn told TIME. "That's the need
for a semiautomatic."


If he hits a seal the first time, Gallahorn says there is no need for a second
shot. He floats over to the animal, spears it and pulls it into his boat. The
spotted seals Gallahorn hunts are typically two- to four-feet long and weigh up
to a couple hundred pounds. He eats them two-to-three times a month.


And when it comes to seal hunting, Gallahorn is not alone in his use of a
semiautomatic . "The majority of people hunt with semiautomatics," Gallahorn
said.


                         CONTACT US AT ED ITORS@TIME.COM .



                                       TIME



                                        Exhibit 18
                                          0554
